COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Kelsey and Senior Judge Hodges


CANDACE JANE MARTIN CLATTERBUCK
                                             MEMORANDUM OPINION *
v.   Record No. 1745-02-3                        PER CURIAM
                                              DECEMBER 10, 2002
GRANT LEWIS CLATTERBUCK


                FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                        Jonathan M. Apgar, Judge

             (Barry M. Tatel; Neil E. McNally; Key,
             Tatel & McNally, on brief), for appellant.

             (Leisa K. Ciaffone, on brief), for appellee.


     Candace Jane Martin Clatterbuck (wife) appeals from a final

decree awarding her a divorce from Grant Lewis Clatterbuck

(husband).    On appeal, wife contends the trial court erred by

finding the parties were bound by a handwritten post-nuptial

agreement.    She contends the agreement is unenforceable because it

called for the execution of a formal written document, which was

not produced.    Wife asks that the trial court's judgment be

reversed.    Upon reviewing the record and briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the decision of the trial court.      See Rule 5A:27.

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
prevailing below.   See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                       Procedural Background

     The parties married in 1980.    On January 23, 2001, wife filed

a bill of complaint seeking a divorce.    On February 27, 2002, the

parties engaged in a mediation session, during which they produced

a handwritten post-nuptial agreement resolving the issues of

spousal support and the division of marital property and debts.

Both parties signed the handwritten agreement the following day.

The agreement also states:    "Agreement to be memorialized by

formal written agreement."    Husband prepared a formal written

agreement but wife refused to sign it, arguing she wanted a larger

sum of money from the sale of the marital residence.   She argues

the handwritten document is not a binding agreement.

                               Analysis

     It is firmly established that when the terms of a contract

are clear and unambiguous, a court is required to construe the

terms according to their plain meaning.     Bridgestone/Firestone

v. Prince William Square, 250 Va. 402, 407, 463 S.E.2d 661, 664

(1995).   "The guiding light . . . is the intention of the

parties as expressed by them in the words they have used, and

courts are bound to say that the parties intended what the

written instrument plainly declares."     Magann Corp. v.

Electrical Works, 203 Va. 259, 264, 123 S.E.2d 377, 381 (1962).

Thus, if the intent of the parties can be determined from the
                           - 2 -
language they employ in their contract, parol evidence

respecting their intent is inadmissible.     Amos v. Coffey, 228
Va. 88, 91-92, 320 S.E.2d 335, 337 (1984).    "'An ambiguity

exists when language admits of being understood in more than one

way or refers to two or more things at the same time.'"     Id. at

92, 320 S.E.2d at 337 (quoting Renner Plumbing v. Renner, 225
Va. 508, 515, 303 S.E.2d 894, 898 (1983)).

           "It comes, therefore, to this, that where
           you have a proposal or agreement made in
           writing expressed to be subject to a formal
           contract being prepared, it means what it
           says; it is subject to and dependent upon a
           formal contract being prepared. Where it is
           not expressly stated to be subject to a
           formal contract it becomes a question of
           construction whether the parties intended
           that the terms agreed on should merely be
           put into form, or whether they should be
           subject to a new agreement, the terms of
           which are not expressed in detail."

Golding v. Floyd, 261 Va. 190, 193, 539 S.E.2d 735, 737 (2001)

(quoting Boisseau v. Fuller, 96 Va. 45, 47, 30 S.E. 457, 458

(1898)).   The parties' agreement stated only that the agreement

would be "memorialized" by a formal written agreement.    The

formal written document is not a condition precedent to the

binding agreement.   Additionally, the agreement clearly lists

two conditions precedent in unambiguous language.    The creation

of a formal written agreement is not similarly listed as a

condition precedent.

     "Once a competent party makes a settlement and acts

affirmatively to enter into such settlement, her second thoughts
                           - 3 -
at a later time upon the wisdom of the settlement do not

constitute good cause for setting it aside."    Snyder-Falkinham

v. Stockburger, 249 Va. 376, 385, 457 S.E.2d 36, 41 (1995)

(citation omitted).    Wife expressed an intention to settle the

case through the agreement she reached with husband on February

27, 2001.   She contemplated the agreement and did not sign it

until the following day, she acknowledged in her deposition that

an agreement had been reached, and she represented to the court

that the case was settled and the trial date was cancelled.

"If, as here, the parties are fully agreed upon the terms of the

settlement and intend to be bound thereby, 'the mere fact that a

later formal writing is contemplated will not vitiate the

agreement.'"   Id. (citation omitted).   The trial court did not

err by determining the parties reached a binding agreement and

that the formal written document was unnecessary.

     Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27. 1

                                                           Affirmed.




     1
       The appellee's motion for leave to file attachments to the
brief of appellee is hereby denied.
                             - 4 -